Citation Nr: 0321305	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to Survivors' and 
Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He died in February 1997 and the appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued in 
June 2000 by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In April 2001, the appellant withdrew her request for an RO 
hearing.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death and noted that entitlement 
to DEA under Chapter 35, Title 38, United States Code had not 
been established; she was informed of this decision the same 
month but she did not perfect a timely appeal.

2.  Evidence added to the record since the April 1998 rating 
decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the appellant's claims.   


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, denying service 
connection for cause of the veteran's death and entitlement 
to DEA under Chapter 35, Title 38, United States Code, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  New and material evidence has been received since the 
April 1998 rating decision sufficient to reopen the claims 
for service connection for cause of the veteran's death and 
entitlement to DEA under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the VCAA was enacted and 
became effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 in view of the VCAA statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  As 
the appellant's claims to reopen were received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claims must 
be considered based upon the law effective prior to that 
revision.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether to 
reopen her claims as VA has complied with the notice and duty 
to assist provisions of the VCAA.  In this regard, the Board 
notes that collectively, in statements of the case (SOCs) 
dated in May 1999 and December 2000, and various letters to 
the appellant including ones dated in March 1998, April 1998, 
June 2000, and April 2003, VA has advised her of the 
information needed to reopen and to substantiate her claims.

With regard to VA's duty to assist, the Board finds that 
relevant and available service personnel records, service and 
post-service non-VA and VA medical records, a May 2000 VA 
medical opinion, and various private physician statements 
have been associated with the claims file.    In particular, 
the Board observes that the RO has obtained, either directly 
or from the appellant, copies of service, private medical 
records, and a VA medical opinion relevant to whether her 
claims should be reopened.  The claims file was reconstructed 
and as such there are few service medical records available.  
The Board observes, however, that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  The appellant and her representative have been given 
the opportunity to supplement the record and additional 
statements from her and her representative have been 
associated with the claims file.  

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of her claims as VA has complied to the extent 
possible with the notice and duty to assist provisions of the 
VCAA.  Moreover, in light of the Board's decision reopening 
the appellant's claims, the Board finds that there has been 
no prejudice to the appellant in this case that would warrant 
further notice or development, her procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claims.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied claims for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DEA under Chapter 35, 
Title 38, United States Code, in an April 1998 rating 
decision, noting that the available service medical records 
showed no findings regarding a disability related to the 
cause of the veteran's death.  By a letter dated April 29, 
1998, the appellant was notified of the RO's action and was 
advised of her appellate rights.  Even though she filed a 
notice of disagreement and a SOC was issued in May 1999, the 
appellant failed to perfect a timely appeal.  In April 2000, 
the appellant sought to reopen her claim for service 
connection for the cause of the veteran's death.  In a May 
2000 rating decision, the subject of this appeal, the RO 
reopened the claim for service connection for cause of the 
veteran's death and denied it on the merits.  It was also 
determined that entitlement to DEA under Chapter 35, Title 
38, United States Code had not been established.  The 
appellant was notified of this decision and was advised of 
her appellate rights in June 2000, and she perfected an 
appeal within one year of notification. 

Since the appellant did not perfect an appeal of the April 
1998 RO decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence has been 
received to reopen the appellant's claims.  See 38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

The evidence presented or secured since the last final denial 
of the claims in April 1998 includes a March 1997 letter from 
Harold R. Gertner, Jr., M.D., and a May 2000 VA medical 
opinion.  The Board finds that both the private physician 
statement and VA medical opinion bear directly or 
substantially on the specific matter and are so significant 
that they must be considered to fairly decide the merits of 
the claim.  The private physician's statement elaborates on 
the circulation in the veteran's leg and the VA medical 
examiner agrees with Dr. Gertner that it was possible that 
the veteran could have had an episode of thrombophlebitis in 
his leg and a pulmonary embolus but added that neither were 
listed as causing the veteran's death.  Accordingly, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death has been submitted and the claim is reopened.  
To this extent the appeal is granted.  

New and material evidence sufficient to reopen the 
appellant's claim for entitlement to DEA under Chapter 35, 
Title 38, United States Code has been submitted and the claim 
is reopened.  To this extent the appeal is granted.  


REMAND

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  The RO has not provided 
the appellant with the regulations implementing the VCAA.  

Since the claim is reopened, the RO will need to provide the 
claimant with specific information concerning what additional 
information she needs to submit to establish service 
connection for cause of the veteran's death and to DEA 
benefits and what information VA will attempt to obtain as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As such, the RO must provide the 
appellant with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board notes that the veteran served on active duty from 
February 1943 to February 1946.  The veteran was awarded a 
Purple Heart Medal for multiple shell fragments wounds 
sustained during World War II service, the most severe of 
which was a through-and-through shrapnel wound to his left 
calf that shattered his right shin.  The veteran reported 
that he required surgery and was hospitalized for almost a 
year.  He also sustained shrapnel wounds to his right thigh 
without any bony complication.  The veteran was service 
connected for residuals of injury to his left lower extremity 
with fractures of the tibia and fibula and for scars of the 
right calf and of the right and left thighs, residuals of 
shell fragment wounds.  Although service medical records were 
available at the time of service connection in the 1960s, his 
original claims file was lost and service medical records 
relating to his gunshot and shrapnel wounds are no longer 
associated with the reconstructed file.  The record contains 
original and amended certificates of death and conflicting 
evidence as to the cause of the veteran's death.

The veteran's original and amended death certificates show 
that he died on February [redacted]
, 1997.  The original death 
certificate lists the immediate cause of death as respiratory 
failure due to carcinoma of the lung.  Chronic obstructive 
pulmonary disease (COPD) was listed under other significant 
conditions contributing to death but not resulting in the 
underlying cause.  The amended death certificate lists the 
immediate cause of death as carcinoma of the lung due to or 
as a consequence of COPD.  Peripheral vascular disease with 
acute ischemia of the left leg and surgical thrombectomy were 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause.  In the affidavit 
section, the physician stated that his reason for amending 
the death certificate was that the veteran was admitted as an 
emergency because of acute thrombosis of the arterial 
circulation of the left leg and that he had failed to mention 
peripheral vascular disease as a contributing cause of his 
death.  

In an August 30, 1998 letter, Harold R. Gertner, Jr., M.D., 
F.A.C.S., stated that the veteran was admitted to the North 
Florida Regional Medical Center with arterial thrombosis in 
his left leg; that he operated on the veteran for this but 
was unable to adequately revascularize the leg; and that the 
veteran died unexpectedly, shortly after an arteriogram, 
which was performed to evaluate the arterial circulation to 
see if anything else could be done to save his leg.  Dr. 
Gertner added that the exact cause of death was not clear at 
the time and that his initial opinion was that the veteran's 
acute arterial thrombosis was probably related to a 
hypercoagulable state associated with carcinoma of the lung, 
resulting in an arterial thrombus or embolus.  For a patient 
in a hypercoagulable state that had previously had thrombosed 
phlebitis in the leg, Dr. Gertner stated that he supposed 
that it was possible that the veteran could have developed 
another episode of acute thrombophlebitis followed by 
pulmonary embolus, resulting in his sudden death.  He told 
the veteran's widow and son that this would be one scenario 
in which the veteran's World War II injury and his death 
could be related.  

In a May 2000 medical opinion, a VA physician indicates that 
he agreed with Dr. Gertner that the veteran had developed an 
arterial thrombosis related to a hypercoagulable state 
associated with cancer of the lung.  He also agreed that it 
was possible that the veteran could have had an episode of 
thrombophlebitis in his leg and a pulmonary embolus.  
Although this is a possibility, the VA physician added that 
this would have to be relegated to a medical speculation as a 
pulmonary embolus was not listed as a cause of death and 
there was no autopsy performed, which might have shown 
evidence of a pulmonary embolus causing his death or even 
thrombophlebitis.  Thus, he concluded there was no evidence 
that the veteran's service-connected peripheral venous 
disease (PVD) was the cause of death.  However, the veteran 
was not service connected for PVD.

The record also shows that the veteran's medical history 
includes findings of, and/or treatment for: atrial 
fibrillation, terminal asystolic arrest; a January 1997 
cerebrovascular accident; and coronary artery disease with a 
previous myocardial infarction.  In addition, an arteriogram 
identified an occlusion of the distal popliteal artery.  It 
was not determined whether the obstructing lesion was 
thrombotic or embolic and the operative report identified the 
procedure as a tibial embolectomy.
 
The appellant is the veteran's surviving spouse.  She 
contends that the active thrombosis of the arterial 
circulation of the veteran's left leg was the result of the 
gunshot and shrapnel wounds the veteran sustained in combat 
during World War II.  Since this condition is listed on the 
amended death certificate as a contributing cause of death, 
she feels service connection should be established for cause 
of the veteran's death.

The Board further notes that the duty to assist includes 
obtaining a medical opinion when necessary for an adequate 
determination.  Following receipt of the veteran's case at 
the Board, but prior to the promulgation of a decision 
regarding the issues in this remand, the Board sent the case 
to the Board's Evidence Development Unit (EDU), which 
undertook additional development of the issue of entitlement 
to service connection for the cause of the veteran's death 
under the authority then granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  Another VA medical review and opinion 
was sought from the Gainesville VA Medical Center but the EDU 
has not yet received a copy of the opinion.  In an April 2003 
letter, the appellant was notified of such development as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case also must be remanded 
to the RO for initial consideration of the information sought 
during development by the Board.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time without compliance with the 
notice provisions of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Additionally, since the veteran did not have a permanent and 
total service-connection disability or a permanent and total 
disability was not in existence at the time of death, 
eligibility to DEA benefits could only be awarded if the 
veteran died as a result of a service-connected disability.  
Thus, the Board observes that entitlement to DEA benefits is 
so closely tied together with the issue of entitlement to 
service connection for the cause of the veteran's death that 
a final decision on the former issue cannot be rendered until 
a decision on the service connection issue has been rendered, 
and thus are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board must 
therefore defer action on the issue of entitlement to DEA 
benefits at this time.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the entire file 
and ensure for any issue(s) remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)) is fully 
complied with and satisfied.  The claims 
file must include documentation that the 
RO has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

2.  The RO should obtain a copy of the 
medical opinion requested in April 2003, 
if already made, and associate it with 
the record.  If such opinion has not yet 
been rendered, then the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran's claim 
file to be reviewed by a medical 
specialist in peripheral vascular disease 
so as to express an opinion as to whether 
a disease or injury incurred in service 
caused or contributed to the ultimate 
cause of the veteran's death.  Send the 
claims folder and this REMAND to the 
specialist for review.  After reviewing 
the record, in particular the history 
described in the remand section of this 
decision, please furnish an opinion with 
supporting rationale, as to the following 
questions:

(1) Is it at least as likely as not (50 
percent likelihood or greater) that the 
residuals of the veteran's gunshot and 
shrapnel wounds caused, hastened, or 
substantially and materially contributed 
to his death?

(2) If the cause of the veteran's death 
is attributed to multiple factor/events, 
please describe such factors/events.

Any medical opinion should be based on 
factual findings and not on speculation.  
The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  All pertinent clinical 
findings should be reported in detail.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



